EXHIBIT B
Charron, Danielle

From:                             Charron, Danielle
Sent:                             Monday, March 30, 2020 2:41 PM
To:                               'Lisa Edwards'
Subject:                          RE: 4:20-mc-00861Lontex Corporation


Hi Lisa,

Lontex has received notice—I will reach out to Lontex’s counsel now to figure out when they intend to file a response
and gather some available dates for a phone conference. I’ll update you as soon as I hear back from them.

Thank you,

Danielle Charron
Associate Attorney
Locke Lord LLP
2800 JPMorgan Chase Tower
600 Travis Street
Houston, TX 77002
T: 713-226-1409
F: 713-229-2506
danielle.charron@lockelord.com
www.lockelord.com


From: Lisa Edwards <Lisa_Edwards@txs.uscourts.gov>
Sent: Monday, March 30, 2020 2:25 PM
To: Charron, Danielle <Danielle.Charron@lockelord.com>
Subject: 4:20-mc-00861Lontex Corporation

Good afternoon,

The Court wishes to set this matter for phone conference after respondent has received notice and a response has been
filed on the record. Please advise.

Thank you




                                                           1
